SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 29, 2013 Date of Report (Date of earliest event reported) New Energy Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-127953 (Commission File Number) 59-3509694 (I.R.S. Employer Identification No.) 9192 Red Branch Rd. Suite 110 Columbia, Maryland 21045 (Address of principal executive offices) (800) 213-0689 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 31, 2013, Mr. Jatinder S. Bhogal resigned as a director of New Energy Technologies, Inc. (the “Company”). Mr. Bhogal’s resignation was not due to any disagreements between him and the Company. Item 7.01 Regulation FD Disclosure On October 29, 2013, the Company issued a press release announcing that that the Company announced plans to unveil the Company’s next generation, high performance SolarWindow™ working prototype within the upcoming calendar quarter. A copy of the press release, as corrected by an October 30, 2013 release, is attached as Exhibit 99.1 hereto. Except for the historical information presented in this document, the matters discussed in this Form 8-K, or otherwise incorporated by reference into this document, contain “forward-looking statements” (as such term is defined in the Private Securities Litigation Reform Act of 1995). These statements are identified by the use of forward-looking terminology such as “believes,” “plans,” “intend,” ”scheduled,” “potential,” “continue,” “estimates,” “hopes,” “goal,” “objective,” “expects,” “may,” “will,” “should” or “anticipates” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. The safe harbor provisions of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended, apply to forward-looking statements made by the Registrant. The reader is cautioned that no statements contained in this Form 8-K should be construed as a guarantee or assurance of future performance or results. These forward-looking statements involve risks and uncertainties, including those identified within this Form 8-K. The actual results that the Registrant achieves may differ materially from any forward-looking statements due to such risks and uncertainties. These forward-looking statements are based on current expectations, and the Registrant assumes no obligation to update this information. Readers are urged to carefully review and consider the various disclosures made by the Registrant in this Form 8-K and in the Registrant’s other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect the Registrant's business. Note: Information in this report furnished pursuant to Item 7 shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. The information in this current report shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended. The furnishing of the information in this current report is not intended to, and does not, constitute a representation that such furnishing is required by Regulation FD or that the information this current report contains is material investor information that is not otherwise publicly available. SECTION 9. Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits The following exhibits are furnished as part of this report: Number Description Press Release dated October 30, 2013. * * The October 30, 2013 press release includes the corrected number of patent filings related to the Companys SolarWindowTM (over 42, not 21) and that the unveiling of the Companys SolarWindowTM is expected to take place in the upcoming calendar quarter, 2014, not before year-end 2013. Otherwise the October 30, 2013 press release is substantially the same as the October 29, 2013 press release. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized on November 1, 2013. New Energy Technologies, Inc. By: /s/ John Conklin Name: John Conklin Title: President, Chief Executive Officer and Chief Financial Officer 3
